Citation Nr: 0019498	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  95-20 666A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychoneurotic 
disorder, variously classified and claimed as post-traumatic 
stress disorder. 

2.  Entitlement to an increased rating for peptic ulcer 
disease, currently rated as 10 percent disabling. 

(The issue of entitlement to waiver of recovery of an 
overpayment of pension benefits in the amount of $5,099, to 
include the issue of whether the overpayment was properly 
created, will be addressed in a separate decision). 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1945.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia (hereinafter RO).  In December 
1999, the veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e)(2) (West 
1991 & Supp. 1999).  During this hearing, the undersigned 
Board Member was located in Washington, D.C., and the veteran 
was located at the RO. 

The issue of entitlement to an increased rating for peptic 
ulcer disease requires additional development, and will be 
addressed in the Remand that follows this decision.  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  Evidence indicates the veteran served in a bombardier 
unit in World War II, and that he served in the Pacific 
Theater of Operations during World War II.  

3.  The service medical records reflect treatment for 
anxiety, and there is post-service medical history linking a 
post-service psychoneurotic disability to the veteran's 
memories and experiences of combat in World War II. 

4.  It is at least as likely as not that the veteran's 
currently has a psychiatric disability that is related to his 
service in the Pacific Theater of Operations during World War 
II.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a 
psychoneurotic disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that the claim for service connection 
for a psychiatric disorder is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The credibility of the 
veteran's evidentiary assertions is presumed for making the 
initial well-grounded determination.  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) has been fulfilled as there is no indication that 
there are other records available that would be pertinent to 
the veteran's appeal.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
The Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to be have been 
incurred in or aggravated during combat with the enemy 
satisfactory lay or other evidence of service incurrence or 
aggravation of the alleged disease or injury.  38 U.S.C.A. 
§ 1154(b). 

With the above legal criteria in mind, the evidence will be 
briefly summarized.  Information contained in the veteran's 
WD AGO Form 53-55 indicates the veteran served in a 
bombardier unit in World War II, and that he served in the 
Pacific Theater of Operations during World War II.  His 
awards and decorations include three Bronze Battle Stars.  
The service medical records include reference to treatment on 
August 19, 1945, for "moderately severe anxiety state."  

On a VA examination of January 1950, it was noted that the 
appellant's speech and motions suggested some degree of 
emotional instability or a nervous temperament.  No other 
pertinent findings were made.

The post-service evidence includes reports from VA inpatient 
treatment for depression from May 1974 to June 1974 .  A 
September 1975 VA examination report indicated the veteran 
was attending group therapy and contained a diagnosis of mild 
anxiety reaction.  Reactive depression was diagnosed by a 
private psychiatrist in October 1976, and the veteran 
described "many tragic times" associated with his service 
in World War II to a private psychiatrist in July 1976.  It 
was also indicated on the report completed by the private 
psychiatrist in July 1976 that the veteran did not like to 
discuss "stories that frighten him regarding the war."  

VA outpatient records dated in 1993 include references to 
post-traumatic stress disorder, but a VA psychiatrist who 
examined the veteran and reviewed the pertinent records 
contained in the claims file concluded in January 1995 that a 
diagnosis of post-traumatic stress disorder was not supported 
by the evidence of record.  Instead, he concluded that the 
appropriate diagnosis was depressive reaction.  

In written contentions and sworn testimony submitted by and 
on behalf of the veteran, it has been asserted that the 
veteran served aboard B 29s in the Pacific Theater during 
World War II, and that he was involved in the dropping of 
atomic bombs on Japan.  As indicated above, the evidence of 
record does confirm that the veteran served in a bombardier 
unit during World War II, and that he served in the Pacific 
Theater of Operations during World War II.  While there is no 
definitive evidence that the veteran was exposed to combat, 
or that he was involved in the mission that dropped atomic 
bombs on Japan as claimed by the veteran, the Board finds it 
significant that a service medical record dated in the same 
month that the atomic bombs were dropped on Japan reflects 
treatment for anxiety.  Additional "positive" evidence 
includes the veteran's reference to traumatic events in 
service contained in the July 1976 private psychiatrist's 
report.  

It appears from the January 1995 conclusion by the VA 
psychiatrist that post-traumatic stress disorder is not an 
appropriate diagnosis.  However, given the various 
psychiatric diagnoses contained in the post-service evidence 
of record, to include depression, anxiety and most recently 
"depressive reaction," in light of the in-service evidence 
of treatment for anxiety, the Board finds the weight of the 
"positive" and "negative" evidence as to whether the 
veteran has a current psychoneurotic disability that is 
related to service to be in relative balance.  Accordingly, 
as all reasonable doubt must be construed in the veteran's 
favor, the Board finds that entitlement to service connection 
for a psychoneurotic disorder, however classified, is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.  In making this determination, 
the veteran has been afforded the benefit of the provisions 
concerning "combat veterans" codified at 38 U.S.C.A. 
§ 1154(b). 

 
ORDER

Entitlement to service connection for a psychoneurotic 
disorder is granted.  
REMAND

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
for an ulcer is "well-grounded" within the meaning of 38 
U.S.C.A. 5107(a) (West 1991).  

At his December 1999 hearing, the veteran indicated in 
response to a question as to whether he has received 
treatment for his peptic ulcer since 1997 that "I go the VA 
hospital all the time."  December 1999 Hearing Transcript, 
Page 14.  He indicated that he received treatment for his 
ulcer every three or four months and that there was an 
appointment scheduled for January 2000.  Id. at 15.  
Testimony also referenced treatment for the veteran's ulcer 
by a private physician in Gainesville, Georgia and at the 
"Oakwood Clinic."  Id. at 21, 28.  

The claims file does not appear to contain the records from 
the treatment referenced above, and it is noted with respect 
to the above referenced VA treatment records that when VA has 
constructive knowledge of such records generated by its 
agency, the VA is obligated to obtain any such pertinent 
treatment records.  Bell v. Derwinski, 2 Vet. App. 611, 612- 
613 (1992); see also Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999); Tetro v. West, 13 Vet. App. 404 (2000).  
Accordingly, the RO will be directed upon Remand to obtain 
the records referenced above, as well as any other pertinent 
treatment records that have not been obtained.  

While the Board is mindful of the fact that the veteran has 
been reluctant to attend a VA gastrointestinal examination in 
the past due to the discomfort he has felt following prior 
examinations, in light of the necessary development discussed 
above, the veteran will be scheduled for another VA 
examination tailored to elicit information which will be 
helpful in determining the proper rating to be assigned for 
the veteran's ulcer.   

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO should, with the assistance 
and authorization of the veteran, obtain 
the records of treatment for an ulcer 
provided by a Dr. Wharton of Gainesville, 
Georgia and at the "Oakwood Clinic" at 
an unspecified address.  The veteran 
should also be directed to provide the 
names and addresses of any other private 
physicians who have provided treatment 
for an ulcer and, after completion of the 
proper authorization from the veteran, 
the RO should obtain the records of such 
treatment.  The RO is to also obtain any 
records of VA treatment for an ulcer that 
have not been obtained.  In this regard, 
reference has been made to treatment for 
an ulcer at VA facilities in Decatur, 
Georgia, Gainesville, Georgia and 
Tallahassee, Florida.  The claims file 
should contain documentation of the 
attempts made to obtain the records, and 
the veteran and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1999).

2.  The RO is to schedule the veteran for 
a VA gastrointestinal examination (unless 
records obtained above provide a basis 
for a complete evaluation determination).  
The examiner should assess the severity 
of the veteran's ulcer and elicit 
information as to the number of 
ulcerative episodes each year and the 
duration of each episode.  The extent of 
abdominal pain, vomiting, melena, 
hematemesis, anemia or weight loss 
associated with the veteran's ulcer 
should also be described.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.

3.  Following completion of the 
development requested above, the claim 
for an increased rating for an ulcer 
should be readjudicated by the RO.  
Thereafter, to the extent the benefits 
sought are not granted, and after 
application of applicable procedures, 
including the issuance of an appropriate 
supplemental statement of the case, the 
case should be returned to the Board for 
further appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



